Citation Nr: 0333628	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  96-43 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the knees.

3.  Entitlement to an initial (compensable) rating for 
residuals of post-operative left thumb disability (ulnar 
collateral ligament for gameskeeper's injury).

4.  Entitlement to an initial (compensable) rating for 
bilateral otitis media (claimed as hearing loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO) in 
Nashville, Tennessee of the Department of Veterans Affairs 
(VA).  In a November 1995 rating decision issued in January 
1996, the RO, in pertinent part, denied service connection 
for a right elbow disorder and granted service connection for 
patella femoral syndrome of the right knee, bilateral otitis 
media (claim for hearing loss referable), early degenerative 
disease of the left knee, and a post-operative left thumb 
disability (ulnar collateral ligament for gameskeeper's 
injury) and assigned initial noncompensable ratings, 
effective from service discharge.

In a March 2000 Decision Review Officer (DRO) decision issued 
in April 2000, the veteran's knee disabilities were 
recharacterized as degenerative joint disease, bilateral 
knees, and were assigned an initial 10 percent rating, 
effective January 1, 1995. 

In an April VA Form 9, the veteran requested an RO hearing.  
In a March 2003 VA Form 119, Report of Contact, the veteran's 
representative stated that the veteran had advised that he 
would not be able to attend his RO hearing scheduled for 
March 5, 2003.  Following a November 2002 DRO conference, 
where the veteran's representative asked that the hearing be 
rescheduled, the RO sent the veteran a letter asking him to 
indicate the type of hearing he wanted.  That March 2003 
letter advised the veteran that, if he did not response 
within 30 days, it would be assumed that he no longer wanted 
a hearing and his case would be forwarded to the Board.  The 
veteran did not respond; thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2003).  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 2002; 
38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); see also Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
Sept. 2003).  .  Consequently, a remand is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  

In particular, the RO has not notified the veteran of what 
evidence he needs either to establish service connection for 
a right elbow disorder or higher initial ratings for the 
above listed service-connected disabilities, has not 
indicated what evidence VA has obtained and/or plans to 
obtain, or what evidence the veteran needs to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although, the RO provided the veteran with pertinent parts of 
the VCAA, the RO has not supplied the veteran with the 
regulations implementing the VCAA.  Consequently, a remand is 
required to comply with the notice provisions contained in 
the VCAA.  

The Board notes that the duty to assist includes obtaining 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The duty to assist includes obtaining pertinent non-VA and VA 
treatment records.  The RO has not asked the veteran whether 
he has been treated by VA and private health care providers 
for any of the disorders in issue.  The veteran filed his 
original service-connection claim in January 1995, less than 
one month after discharge from service.  Moreover, the 
veteran had indicated that his right elbow injury resurfaced 
in 1991 and his representative has indicated that there are 
X-rays dated September 3, 1993, revealing a small acccessary 
ossification center inferior to the medial malleolus.  
Service medical records do not show treatment for his right 
elbow in 1991 nor are September 1993 X-rays of the right arm 
associated with the claims file.  The Board feels that the RO 
should ask the veteran to supply any service medical records 
he may have showing treatment for his right elbow in 1991 and 
X-ray studies from September 1993 and to identify and sign 
releases for health care providers that have treated him for 
his claimed right elbow disorder and for his service-
connected knee, ear and left thumb disabilities since 
December 1994 to the present and should obtain any non-VA and 
VA treatment records.  

The veteran underwent several examinations in conjunction 
with his appeal, the last examinations were performed in 
September 1999 without the benefit of a review of the claims 
file or the veteran's service medical records.  The September 
1999 VA orthopedic examination report shows a diagnosis of 
degenerative joint disease of the right elbow, but the 
examiner did not indicate whether this disorder is linked to 
the veteran's 20+ years of service.  On remand, the examiner 
should opine whether the veteran's right elbow disorder is 
related to service.  

The September 1999 VA examiner did provide range of motion in 
degrees for the veteran's service-connected disabilities 
except for the left thumb, which he indicated had a mild 
decrease in grip strength and pain with resistance on 
adduction; otherwise he did not discuss the findings required 
by DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995), and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003) for any of the veteran's 
service-connected disabilities.  For example, he did not 
specify whether there was any anatomical damage, or describe 
any functional loss, including the inability to perform 
normal working movements with normal excursion, strength, 
speed, coordination, and endurance.  The examiner did not 
specify whether there was any functional loss due to pain or 
weakness, if possible measured in degrees of limitation of 
motion, nor document all objective evidence of those 
symptoms.  In addition, the examiner did not provide an 
opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
re-examination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's bilateral 
knee or left thumb disabilities exhibit weakened movement, 
excess fatigability, or incoordination; and, if feasible, 
these determinations should be expressed in terms of the 
degree of additional range of motion loss or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  See DeLuca, 8 Vet. App. at 
205-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiner should 
also express an opinion on whether pain could significantly 
limit functional ability during flare-ups.  

The September 1999 VA orthopedic examination report reflects 
that the veteran had a well-healed surgical scar on his left 
thumb, but the report did not contain clinical findings 
addressing the new ankylosis and limitation of motion of 
digits of the hand and skin rating (scars) criteria.  During 
the pendency of this appeal, both of these criteria were 
revised in August 2002.  See 67 Fed. Reg. 48784-87 (July 26, 
2002) and 67 Fed. Reg. 49590-99 (July 31, 2002).  
Consequently, the veteran will be re-examined to consider the 
old and new rating criteria.  On remand, the RO should 
consider all likely diagnostic codes for the veteran's knee 
and left thumb disabilities, to include separate rating for 
arthritis of the knees and scarring of the left thumb under 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Since the 
case is being remanded for additional development, the RO 
should schedule an examination for the veteran's otitis media 
(ear) disability, which is rated as hearing loss.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The RO also failed to indicate whether "staged" ratings 
would be warranted for the veteran's service-connected 
disabilities under Fenderson v. West, 12 Vet. App. 119 
(1999).  Since the appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability ratings, it is not the present level 
of disability that is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA or consideration of the revised rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
provide copies of September 1993 X-rays 
of his right arm/elbow and service 
medical records showing treatment for his 
right elbow in 1991.  The RO also should 
ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his right elbow disorder 
and his service-connected knee, ear and 
left thumb disabilities from December 
1994 to the present, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  The RO should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available.  If records 
are unavailable, please have the veteran 
and/or the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

3.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to ascertain the onset, 
etiology and nature of any right elbow 
disorder and to determine the nature and 
extent of the veteran's service-connected 
left thumb and bilateral knee 
disabilities, to include arthritis and 
surgical scarring.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file and copies of the 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist determine the nature and 
extent of the veteran's bilateral knee 
disorders and left thumb disabilities.  
If range of motion studies demonstrate 
any limitation of motion, the orthopedic 
examiner should discuss whether the 
limitation might be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The orthopedic examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected knee 
disabilities and indicate the presence of 
arthritis and whether they are 
characterized by recurrent subluxation or 
lateral instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.  

The examiner must indicate whether the 
left thumb has met the criteria for 
favorable, unfavorable, or extreme 
ankylosis.  With regard to ankylosis and 
limitation of motion of thumb, the 
criteria indicate that, under the former 
rating criteria favorable ankylosis is 
found where there is limited motion 
permitting flexion of the tip of the 
finger to within 2 inches of the 
transverse fold of the palm; unfavorable 
ankylosis is defined as limited motion 
such that flexion cannot be performed to 
within 2 inches of the transverse fold of 
the palm; and limitation of motion of 
less than 1 inch is not considered 
disabling.  Under the revised criteria, 
ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints, with 
either joint in extension or in extreme 
flexion, will be rated as amputation.  
Ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints will 
otherwise be rated as unfavorable 
ankylosis, even though each of the joints 
is individually in favorable position.  
Ankylosis is considered favorable when it 
does not prevent flexion of the tip of 
the thumb to within 2 inches (5.1 cm.) of 
the median transverse fold of the palm, 
otherwise it is unfavorable.  With the 
thumb, the carpometacarpal joint is to be 
regarded as comparable to the 
metacarpophalangeal joint of other 
digits.  Extremely unfavorable ankylosis 
of the fingers, all joints in extension 
or in extreme flexion, or with rotation 
and angulation of bones, will be rated as 
amputation.

The veteran also should be examined by an 
orthopedist to ascertain the onset, 
etiology and nature of any right elbow 
disorder.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a right elbow 
disorder?

(b) If there is a right elbow disorder, 
the examiner should determine the 
etiology and the nature and extent of 
such disorder.  For the identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service. 

Second, the skin examiner should 
expressly give the extent of the surgical 
scarring on the left thumb in square 
inches or square centimeters, should 
indicate whether the veteran's surgical 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  

The examiners should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's service-connection and 
increased rating claims, including any 
additional evidence obtained on remand.  
In particular, the RO's review of the 
increased ratings claims should include 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003) and 
whether staged ratings are warranted for 
the veteran's bilateral knee and left 
thumb disabilities under Fenderson, 
supra.  For the veteran's bilateral knee 
disability, the RO should also include 
consideration of separate ratings for 
arthritis and for his left thumb 
disability the RO should consider 
separate ratings for arthritis of the 
left thumb and for surgical scarring both 
the former and current skin rating 
criteria under Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




